DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendment filed on 6/5/19. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims. There is not any change to be made to the drawings.
Regarding to the claims, applicant has amended claim 10. There is not any claim being added into or canceled from the application. The pending claims are claims 1-13 which claims are subjected to the following restriction.
Election/Restrictions
3.         REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

B) Group II, claims 10-13, drawn to a system for calibrating a posture of a microneedle having a microscopic mirror imaging device, an inverted microscope system, a micromanipulation system, a central processing system with specific features related to a processing software for operating the mirror image former and the micromanipulation system to position the image former, to focus image, to acquire and analyzing image(s), …
5.         Claim 1 is a linking claim which links the inventions I and II. Note that claims 2-3 and 8 each does not recite any feature used to group the claims as mentioned above, thus those claims will be examined with the linking claim 1 and 15 and the claims of the elected invention.
6.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the groups require the 

technical feature of microscopic mirror imaging device having a motion actuator, a mirror 

image former support and a mirror image former; however, each of the groups comprises its 

own specific features which are not recited in other groups and thus the technical feature 

yielded from the specific features of a particular group, i.e., Group I, is completely different 

from the specific technical feature of the other group, i.e., Group II. For instance, the imaging 

device having features related to an imaging device having a motion actuator, a mirror 
image former support and a mirror image former with specific features related to a motion 

actuator is read from the device described in the Japanese reference No. 2007/155448 in 

combination with the DE reference No. 4008072; however, the combination from the 

mentioned references does not disclose/mention the specific technical feature related to a 

central processing system with specific features related to a processing software for operating 

the mirror image former and the micromanipulation system to position the image former, to 

focus image, to acquire and analyzing image(s), … as recited in the Group II.

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872